Citation Nr: 0901425	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for obsessive compulsive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1982 to February 
1983 and from may 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2004, the veteran requested a Travel Board 
hearing.  In response to a request from the RO for 
clarification of subsequent correspondence in which he 
appeared to withdraw his Travel Board hearing request, the 
veteran again requested a Travel Board hearing in June 2006.  
In statements on a March 2007 VA Form 21-4138, the veteran 
requested an appointment to review his claims file prior to 
his Travel Board hearing.  In December 2007, the RO sent the 
veteran a Travel Board hearing notice letter for a hearing 
scheduled in January 2008.  It appears that this hearing was 
postponed as a result of the veteran's request for an 
appointment to review his claims file prior to his Travel 
Board hearing.  The veteran appeared for this appointment in 
December 2008.  The RO then certified the veteran's appeal to 
the Board later in December 2008.  

To date, however, the veteran has not been afforded a Travel 
Board hearing.  And neither the veteran nor his service 
representative has withdrawn his pending Travel Board hearing 
request.  Given the foregoing, the Board finds that it was 
error for the RO to certify this appeal prior to scheduling 
the veteran for a Travel Board hearing.  Thus, this case must 
be returned to the RO to arrange for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran and 
his service representative concerning this 
hearing should be included in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

